DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Quayle Action
This application is in condition for allowance except for the following formal matters: 

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

	
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakamura (US 2019/0082078) discloses a scanner reads an original and generates a read image, specifies a first region having a pattern on a wrinkle and a second region having a wrinkle and no pattern from the read image, and performs a wrinkle reduction process in which the wrinkle is not reduced in the first region and the wrinkle is reduced in the second region, included in the read image.

Yamamoto (US 2019/0149701) discloses a reading apparatus includes: a reading section configured to generate a first image being a read image of a first face of a document sheet and a second image being a read image of a second face of the document sheet; if there is a brightness change area including a bright part having a brightness change in a convex state and a dark part being in contact with the bright part and having a brightness change in a concave state at an identical position on both of the images, an identification section configured to identify the brightness change area as a wrinkle area; and an output section configured to output the first image having been subjected to image processing of the identified wrinkle area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW H LAM/               Primary Examiner, Art Unit 2675